            Case 6:19-mj-00667-JWF Document 1 Filed 07/26/19 Page 1 of 7



AO 91 (Rev. 02/09) Criminal Complaint



                            United States District Court
                                                   for the
                                        Western District of New York


             United States of America


                           V.                                  Case No. 19-MJ- (pkl-
                  JEFFREY MARTEN


                        Defendant

                                          CRIMINAL COMPLAINT


          I, the complainant in this case, state that the following is true to the best of my knowledge and
belief.

       Between on or about the date of May 31. 2019 through July 19, 2019 in the county of Chemung in
the Western District of New York, the defendant yiolated 18 U.S.C. §§ 2251(a). 2252AtaY2')fA')&(B). and
2252A(a)(5)(B). offenses described as follows:


the defendant did yiolate Title 18, United States Code, Section 2251(a) by knowingly employing, using,
persuading, inducing, enticing or coercing a minor to engage in sexually explicit conduct for the purpose
of producing any yisual depiction of such conduct with that yisual production being produced using
materials that had been mailed, shipped or transported in or affecting interstate or foreign commerce; and,
did yiolate Title 18, United States Code, Section 2252A(a)(2)(A)&(B) by knowingly distributing child
pornography that had been transported in and affecting interstate or foreign commerce by computer; and
did yiolate Title 18, United States Code, Section 2252A(a)(5)(B) by knowingly possessing material that
contained an image of child pornography, that was produced using materials that had been transported in
interstate or foreign commerce.

This criminal complaint is based on these facts:

X   Continued on the attached sheet.


Please see attached affidayit

                                                                         Complai^Rms^gnc^re

                                                                     netl#^ Jensen.^.. S/A FBI
                                                                          Printed rmmevind title
Swom to before me and signed in my presence.

Date:
                                                                          Judge's signature



City and State:     Rochester. New York                 Hon. Jo:       W. Feldman. U.S. Magistrate Judge
                                                                          Printed name and title
             Case 6:19-mj-00667-JWF Document 1 Filed 07/26/19 Page 2 of 7




                 APFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT


STATE OF NEW YORK                    )
COUNTY OF MONROE                     )      SS:
CITY OF ROCHESTER                    )

       Kenneth A. Jensen Jr., having been duly sworn, deposes and states as follows:



        1.      I am a Special Agent (SA) of the Federal Bureau of Investigation (FBI),

United States Department of Justice, Buffalo, New York. As a Special Agent of the FBI, I

am an investigative or law enforcement officer of the United States, empowered to perform

investigations and arrests related to violations of federal law, including violations of 18

U.S.C. § 2251, 2252 and 2252A, namely production, possession, receipt, and distribution of

child pornography. I have been employed as a Special Agent with the FBI since March of

2002 and am currentiy assigned to the Coming, New York, Resident Agency of the FBI.



       2.       This affidavit is submitted in support of a criminal complaint charging Jeffrey

MARTIN (hereinafter "MARTIN") with violations of Title 18, United States Code, Section

2251(a) (production of child pornography). Title 18, United States Code, Section

2252A(a)(2)(A)&(B) (receipt of child pomography), and Title 18, United States Code,

Section 2252A(a)(5)(B) (possession of child pornography).



       3.       The information contained in this affidavit is based upon my personal

knowledge and observation, my training and experience, my conversations with other law

enforcement officers, witnesses, and cooperating sources, and my review of documents and

records related to this case.


                                               1
            Case 6:19-mj-00667-JWF Document 1 Filed 07/26/19 Page 3 of 7




       4.       Because this affidavit is being submitted for the limited purpose of securing a

crmiinal complaint, I have not included each and every fact known to me concerning this

investigation. Instead, I have set forth only the facts that I believe are necessary to establish

probable cause to believe that MARTIN did knowingly violate Title 18, United States Code,

Sections 2251(a), 2252A(a)(5)(B), 2252A(b)(2) & 2252A(a)(2)(A)&(B).



                                      INVESTIGATION


       5.       On May 31, 2019, the National Center for Missing and Exploited Children,

(NCMEC), received reports from Google, that a user associated with the user name Jr

Gems, telephone number (607) 426-9XXX, and email address gemsjrO@gmail.com, had

uploaded suspected child pomography to Google via the Goo^e Photos infrastructure. In

most cases, a cellular telephone using the Google operating system, called Android, will

automatically "back up" photos taken, and/or stored, on the device to Google online

storage.    Google also provided the IP addresses that were associated with the intemet

connection responsible for the uploads.



       6.      Analysis performed by NCMEC indicated that a subset of the suspected child

pomography files were likely newlyproduced content. The distinction has to do with the fact

that the bulk of die child pomography trafficked on the intemet is recycled content.

NCMEC beheved that some of the content provided by Google, was not of the recycled

nature, but recently produced. The chief reason for that belief was that dates associated

with the creation of the images were very recent.         The IP address responsible for the

uploaded, newly produced content was: 2604:6000:1207:803e:f8a9:lbd9:999b:bc70.
            Case 6:19-mj-00667-JWF Document 1 Filed 07/26/19 Page 4 of 7




       7.      The information collected by NCMEC was referred to the New York State

Police (NYSP) for further action. The New York State Police, in conjunction with the

Internet Crimes Against Children Task Force,               served a subpoena on Charter

Communication       requesting   account     information    for   the   user   of   IP   address

2604:6000:1207:803e:f8a9:lbd9:999b:bc70, on the date and time the uploads were made. In

response to the subpoena, the following information was provided:

               Subscriber:   Brittany Buchanan

               Address:      216 Front Street, Apt. B, Elmira, New York



       8.      In total, five images were identified by NCMEC as potentially being newly

produced. The five images are very similar in content, and setting. In general they depict a

close in view of the exposed vaginal area of a young, pre-pubescent female child.              The

images show an adult hand pulling back the victim's clothing to expose the genitals. In

three of the images, the adult hand is being used to spread the labia of the victim. In three

of the images, a small skin blemish, appearing like a birthmark/mole is present at the base

of the adult forefinger. In three of the images, a small portion of pink/purple material can

be seen. In all five of the images, the victim appears seated on light blue material. In at

least three of the images, a dark grey blanket can be seen. In four of the images a small,

flesh colored skin tag can be seen on the bottom side of the left thigh of the victim child.



       9.      I have also reviewed the files identified by Google as possible child

pornography, but are not suspected of being newly produced images. Of the information

provided by Google, based on my training and experience, I believe 221 of the images files
         Case 6:19-mj-00667-JWF Document 1 Filed 07/26/19 Page 5 of 7




provided by Google constitute child pornography as defined in Title 18, United States Code,

Section 2256.




       10.      On June 27, 2019, an investigator firom the NYSP interviewed Brittany

Buchanan. Buchanan stated she had been living at 216 Front Street, Apt. B, Elmira, New

York, from March to May of 2019. She lived at that address with Jeffrey MARTIN, and

her two children. The male child was born in February of 2009, and the female child was

bom in Febmary of 2014. Buchanan provided that MARTIN'S phone number was (607)

426-9XXX, and email address was gemsjrO@gmail.com. Buchanan stated that her children

had been left with MARTIN ovemight at the residence address in May, when she moved

out. Buchanan also told investigators that her daughter always had a blanket with her,

which generally matched the description of the pink/purple blanket in the newly produced

images. Buchanan provided the blanket to the NYSP, and the NYSP subsequently tumed

the blanket over to me.




       11.      Using the foregoing information as the primary basis for a search warrant, the

NYSP obtained and executed a search warrant at 216 Front Street, Apt. B, Elmira, New

York. MARTIN was present for the execution of the warrant, and an LG cellular telephone

taken from his person, at that time. During the execution of the search warrant, photos

were taken of the residence, as is standard practice. Images were taken of the hving room

area of the residence. The images depict two sofas within the residence. Located on one of

the sofas was a piUow with a light blue pillow case, and a dark grey fleece blanket. Those

items were collected by the NYSP, and have been tumed over to me.
         Case 6:19-mj-00667-JWF Document 1 Filed 07/26/19 Page 6 of 7




       12.    Subsequent to being provided with his Miranda rights, MARTEST was

interviewed, and denied any knowledge of child pornography production or distribution

using his cellular telephone. MARTIN eventually invoked his right to counsel, and the

interview was terminated.     Members of the NYSP also obtained digital images of

MARTIN'S hands. Comparing the images of MARTIN'S hands with the hand in the newly

produced images, both show the birthmark/mole in the same location and appear to depict

the same hand.




       13.    When MARTIN was first encountered, during the execution of the search

warrant, he was asked for his cellular telephone. MARTIN provided investigators with a

cellular telephone firom his right front shorts pocket. The telephone is a LG model LML

414DL. The label on the telephone with its identifying information contains the wording

"Made in Vietnam". While not complete, initial results of the forensic examination of the

telephone has identified one image which, investigators beheve depicts Buchanan's

daughter.    In the opinion of the examiner, the image constitutes child pornography. For

the purposes of identifying the child, a cropped image which removed the area depicting the

child's exposed genitals was forwarded to local investigators. The cropped image shows a

young female laying on her back in a blue and white striped dress.



       14.    On July 19, 2019, I interviewed Brittany Buchanan. During the interview, I

showed Buchanan the cropped image obtained from the preliminary examination of

MARTIN'S telephone. Buchanan identified the child in the image as her daughter, the

setting of the image as the residence of MARTIN, and stated that she would provide the
           Case 6:19-mj-00667-JWF Document 1 Filed 07/26/19 Page 7 of 7




dress to investigators at a later date. During the same interview, I showed Buchanan the

four newly produced images which depicted the small skin tag on the underside of the left

thigh of the victim child.    Buchanan stated that her daughter has a skin tag which she

believed is identical to the one in the image. She also stated that she believed the "boy

short" underwear in the images were her daughters.



                                       CONCLUSION


         Based on the foregoing, I respectfully submit that there is probable cause to believe

that Jeffrey MARTIN did violate Title 18, United States Code, Sections 2251(a),

2252A(a)(2)(A)&(B), and 2252A(a)(5)(B).




                                                  TETH A. Ji
                                             special Agq
                                            Federal Bureau of Investigation
Swom to before me this
     day of Julyv2019.



J0NA [THAN W. FELDMAN
 nitec   States Magistrate Judge
